                       U NITED STATES D ISTR ICT CO UR T
                       SO UTH ERN D ISTRICT O F FLO RIDA
                          CA SE N O .11-20470-CR -LEN AO

U NITED STA TES OF AM ERICA,
                Plaintiff,
VS.


ALVAR O LO PEZ TAR D ON ,
               D efendant.
                                      /

      O RD ER AD O PTING R EPOR T A ND R EC OM M EN DA TIO N (D .E.849)

        TH IS CA USE isbeforethe Courton the Reportand Recom m endation ofU .S.

M agistrateJudgeJonathan Goodman tltReporq''D.E.849),issued on January 28,2019,
recom m ending thatthe DistrictCourtgranttheU nited States'M otion forFinalOrderof

FprfeitureofSubstituteAssets(D.E.839). Todate,noobjectionstotheReporthafebeen
sled. Failuretotimelyfileobjectionsshallbarpartiesfrom attackingonappealthe
factualfindingscontained in the report. SeeResolution TrustCorp.v.HallmarkBuilders,

fnc.,996 F.2d 1144,1149 (11th Cir.1993). Therefore,afteranindependentreview ofthe
Reportand record,itishereby

        O R DE RED A ND A DJU D G ED that:

              TheReportoftheM agistrateJudge(D.E.849)ilsuedonJanuary28,2019is
              A D O PTED .

        2.    Government'sM otion forFinalOrderofForfeitureofSubstituteAssets(D.E.
              839)isGRANTED.
        DONE AND ORDERED inChmnbersatMiami,Florida,tllis 7.*       dayofFebruary,
2019.
                                                            J


                                                JO     A .LEN ARD
                                                U N ITED STA TES DISTRICT JU D GE
